nUEDIN CO^=" Oc APPEALS
                                                              12th Court erf Appa&s 3isrict



                                                                /fiC| VS.2015 A
                                                                 PAM fSjEB. CLEHK / \


                                                                                  FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


                                      "'.••rLM:.v*,



10/14/2015                                                  COANo. 12-14-00185-CR
BAKER, JONATHAN              Tr. Ct. No. F13-00422-T                                    PD-0966-15
On this day, the Appellant's petition for discretionary review has been refused.
                                                                           Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *